Both parties appeal from the order of the General Term; the city, from so much of it as applies upon the assessment a prorata share of the amount saved from commissioner's fees; and the plaintiff, from that part of it which leaves interest to run from the beginning of the liability instead of from the date at which the true amount to be collected is ascertained. The plaintiff alleged that after the confirmation of the report of the commissioners, which fixed and established the assessment, partly upon property benefited, and partly upon the city at large, and in which was included an item of $165,632.40 for commissioners' fees and expenses, the city resisted that claim and succeeded in effecting a settlement by a reduction of the charge to $97,531.82, which saving was alleged to be two and one-fifth per cent of the aggregate assessment; that the amount charged upon plaintiff's property was $10,928, and the proper assessment payable is $10,687.59; that such sum was duly tendered and refused, whereby an invalid and improper lien remains. The specific relief sought was that the whole original assessment be modified by deducting the total amount saved; that plaintiff's assessment be reformed by deducting its pro rata share of the amount saved; that the assessment be canceled and discharged; that interest be computed only from the entry of judgment in the action; and then for further or other relief. It is evident that all the specific relief sought went *Page 288 
upon the basis that the assessment should be vacated in whole or in part. But when confirmed it had the force and conclusiveness of a judgment, and the plaintiff alleges against it neither fraud nor mistake. (In the Matter of Arnold, 60 N.Y. 26.) In street opening cases the confirmation is by the court; and after a hearing of all parties interested, or an opportunity to be heard, it becomes in effect a judgment of the court, which cannot be attacked in a collateral action except for reasons not alleged in this action. Errors and irregularities in street opening cases must be corrected and reviewed in the proceedings themselves, and cannot be reached by a collateral action in equity. (Dolan v.Mayor, etc., 62 N.Y. 472; Astor v. Mayor, etc., id. 580.) There is another difficulty. Section 897 of the Consolidation Act forbids a suit in equity to vacate any assessment in the city, or remove a cloud on title. Whatever may have been true of the original act of 1858, the section in question, as it now stands, is broad and unqualified, applying to every assessment in the city, and cannot be restrained or limited to a particular class. The plaintiff, therefore, was not entitled to his specific relief; but he seeks other remedy and puts his action upon another ground. Abandoning all claim to vacate or modify the assessment, and leaving it to stand as final and conclusive, he claims that he is entitled in equity to compel the application upon his assessment as pro tanto a payment of the same, of hispro rata share or proportion of the amount saved by the city. There is unmistakable justice in that. There was an apportionment of the entire cost of the street opening between the city and the benefited locality, the latter paying a little more than one-half. Practically this apportionment was made between the tax payers at large and those of the described locality. Any saving from the cost and expense equitably should reduce the burden of both, and there is no just reason for applying it wholly to the relief of those burdened the least. That the municipality, by the action of its officers, secured the saving does not alter the case. The city in its action was trustee for all the tax payers affected, and acted in behalf of all. This plaintiff was among them, and is entitled to reap his just *Page 289 
proportion of the benefit secured by the corporate authorities, and by an action in equity may enforce the performance of that trust duty. This view the General Term adopted; and it follows logically from it that the plaintiff remained liable for the interest from the date of the assessment. That is in no manner affected as a complete and binding adjudication. The cases relied on by the plaintiff were all cases in which the assessment itself was modified and changed, and never became final until then; and before such final result, the tax payer could not know what the assessment in fact was; but here there never was any change in it, or any uncertainty about it. The plaintiff's right assumes its entire validity, and rests wholly upon an after occurrence which furnishes him with a credit to be applied on his conceded debt. The sum to be applied on plaintiff's debt was found as a fact, and no question challenging it appears to have been raised on the trial. The tender was too small.
The judgment of the General Term should be affirmed, without costs to either party.
All concur.
Judgment affirmed.